Per Curiam.
The plaintiff in this case by accepting an ordinance approved March 21, 1885, agreed to “comply with all ordinances of the city now in force, or which maybe hereafter passed, governing street railroads.” This company, therefore, became subject to ordinance 12652, approved January 12, 1884, mentioned in the case of the Union Depot Railroad Company against this defendant. In other respects the cases are alike. On the authority of that case the judgment in this one is reversed and the cause remanded with directions to the circuit court to dismiss the petition.
Barclay, J., absent; the other judges concur.